Appeal from an order of the Supreme Court, Erie County (Joseph R. Glownia, J.), entered June 16 2008 in a personal injury action. The order denied the motion of defendant Grove Manufacturing Company, a Division of Kidde, Inc., for a bifurcated trial.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties and filed with the Court on July 30, 2009,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Hurlbutt, J.P., Martoche, Centra, Green and Gorski, JJ.